Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Griffiths on 05/13/2022.
In the claims, amend the claims as indicated below:
1. (Currently Amended) A method for implementing intelligent decision support for decision making in a computing environment by a processor, comprising:
collecting data about a plurality of historical data;
generating one or more samples of annotated data by one or more domain experts;
generating one or more machine learning models using different splits of the data and the annotated data to generate recommendations for one or more decisions;
combining the one or more machine learning models to generate a recommendation for the one or more decisions using one or more ensemble machine learning models; 
generating one or more natural language reasons for the recommendations by one or more machine learning models and providing one or more reasons for the recommendation using a dialog system and 
performing each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model; and
interacting with a user via [[a]] the dialog system and engaging in a dialog with the user in relation to the questions about the data and the recommendation.
2. (Currently Amended) The method of claim 1, further including:
displaying structured and unstructured data via the dialog system pertaining to one or more entities and information from one or more data sources; 
displaying an analysis of decisions up to a current time period;
providing evidence [[and]] for the one or more reasons for the recommendations;
engaging in a series of queries with the user in relation to the data, the recommendation, or a combination thereof;
enabling the user to enter or validate data; and
grouping one or more attributes of one of a plurality of entities to reflect one or more priorities of an entity relating to the data, the recommendation, or a combination thereof.
5.	(Cancelled)  
8.	(Currently Amended) A system for implementing intelligent decision support for decision making in a computing system, comprising:
	one or more computers with executable instructions that when executed cause the system to:
collect data about a plurality of historical data;
generate one or more samples of annotated data by one or more domain experts;
generate one or more machine learning models using different splits of the data and the annotated data to generate recommendations for one or more decisions;
combine the one or more machine learning models to generate a recommendation for the one or more decisions using one or more ensemble machine learning models; 
generate one or more natural language reasons for the recommendations by one or more machine learning models and providing one or more reasons for the recommendation using a dialog system and 
perform each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model; and
interact with a user via [[a]] the dialog system and engaging in a dialog with the user in relation to the questions about the data and the recommendation.
9.	(Currently Amended) The system of claim 8, wherein the executable instructions:
display displaying structured and unstructured data via the dialog system pertaining to one or more entities and information from one or more data sources; 
display an analysis of decisions up to a current time period;
provide evidence [[and]] for the one or more reasons for the recommendations;
engage in a series of queries with the user in relation to the data, the recommendation, or a combination thereof;
enable the user to enter or validate data; and
group one or more attributes of one of a plurality of entities to reflect one or more priorities of an entity relating to the data, the recommendation, or a combination thereof.
12.	(Cancelled)  
15.	(Currently Amended) A computer program product for, by a processor, implementing intelligent decision support for decision making in a computing system, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that collects data about a plurality of historical data;
an executable portion that generates one or more samples of annotated data by one or more domain experts;
an executable portion that generates one or more machine learning models using different splits of the data and the annotated data to generate recommendations for one or more decisions;
an executable portion that combines the one or more machine learning models to generate a recommendation for the one or more decisions using one or more ensemble machine learning models; 
an executable portion that generates one or more natural language reasons for the recommendations by one or more machine learning models and providing one or more reasons for the recommendation using a dialog system and 
an executable portion that performs each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model; and
an executable portion that interacts with a user via [[a]] the dialog system and engaging in a dialog with the user in relation to the questions about the data and the recommendation.
16.	(Currently Amended) The computer program product of claim 15, further including an executable portion that:
displays structured and unstructured data via the dialog system pertaining to one or more entities and information from one or more data sources; 
displays an analysis of decisions up to a current time period;
provides evidence [[and]] for the one or more reasons for the recommendations;
engages in a series of queries with the user in relation to the data, the recommendation, or a combination thereof;
enables the user to enter or validate data; and
groups one or more attributes of one of a plurality of entities to reflect one or more priorities of an entity relating to the data, the recommendation, or a combination thereof.
19.	(Currently Amended) The computer program product of claim 15, further including an executable portion that:
collects the historical data;
	generate the annotated data using one or more domain experts;
derive compatible semantics across historical data and the annotated data adjusting for differences;
	derive different splits of the historical data and the annotated data;
train the machine learning models for generating one or more recommendations using the different splits; 
create ensemble machine learning models by combining the one or more recommendations from each of the machine learning models to generate the recommendation; 





.

  Allowable Subject Matter
Claims J are allowed (claims 5 and 12 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“performing each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model”.

The closest prior art, Xiu et al (US 8,260,117 B1), discloses similar features of recommendation system along with reasons based on machine learning technique (claim 12). However, Xiu et al do not explicitly teach:
“performing each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model”.
Another close prior art, Jarrett et al (US 2019/0108313 A1), discloses similar features of recommendation system utilizing a decision tree, and a machine learning algorithm. However, Jarrett et al do not explicitly teach:
“performing each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“performing each of the following upon the one or more machine learning models being an ensemble of decision trees:
for each constituent decision tree model in the ensemble, determining a set of machine learning rules that were used in a path by a decision tree to arrive at an output recommendation;
mapping each machine learning rule in the path by each of the constituent decision tree models to a natural language reason; 
for each data point for which the recommendations are being generated, creating a set of reasons by computing a union of a set of natural language reasons mapped from paths followed by a subset of the constituent decision tree models that participated in a final recommendation by the ensemble of decision trees for the data point; and
for each of the data points for which recommendations are being generated, displaying the set of natural language reasons as the reasons for the recommendation by the ensemble machine learning model”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165